El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
Después de haber presentado la parte demandada y ape-*789lante su alegato de apelación en este Tribunal Supremo, nos pide que ordenemos al secretario del tribunal inferior que nos envíe para ser unido a los autos de esta apelación cier-tos libros de cuentas de la demandante que ésta presentó como prueba en el juicio. No se opone la parte contraria de una manera absoluta a esa petición, pero entiende que los libros no deben ser enviados abora sino pocos días antes de la vista de la apelación, porque sufriría la contabilidad de su casa de comercio.
En 25 de junio de 1910 este Tribunal Supremo adicionó la regla 40 de su reglamento con la siguiente disposición:
“40 6. Cuando a discreción de la corte sentenciadora sea nece-sario para una correcta inteligencia y resolución de cualquier causa o cuestión envuelta en la misma que algún mapa, documento original, o exhibit de cualquier clase, que no sea susceptible de represen-tarse por medio de copia, fotografía, o de otro modo, sea presentado al examen e inspección de esta corte, se liará una descripción del mismo en la relación de hechos o pliego de excepciones, de manera que quede correctamente indentifieado, expresándose que dicho mapa, documento o exhibit se ha hecho parte de dicha relación de hechos o pliego de excepciones, y el secretario de la corte inferior, después de autenticar dicho mapa o documento original, o exhibit bajo su firma y sello de la corte, remitirá el mismo al secretario dé este tribunal, haciendo constar que se ha hecho parte de los autos de dicha causa.”
En 1919 la legislatura, por su Ley núm. 81, después de expresar cómo se hará una exposición del caso o pliego de excepciones, dispone lo siguiente:
“Cuando sea necesario para una correcta inteligencia y resolu-ción del asunto, que algún mapa, documento original o exhibit de cualquier clase, que no sea susceptible de reproducción por medio de copia, fotografía o de otro modo, sea presentado al examen e ins-pección de la Corte Suprema, se hará una descripción del mismo, y el secretario de la corte a quo después de autenticar dicho mapa o documento original o exhibit, bajo su firma y sello de la corte, re-mitirá el mismo al Secretario de la Corte Suprema, haciendo constar que se ha hecho parte del récord del asunto.”
*790Como se -ve, tanto por nuestro reglamento como por la ley, para que el secretario esté obligado a remitir a este Tribunal Supremo algún mapa, documento original o exhibit de cualquier clase, es necesario que en el pliego de expo-sición del caso o de excepciones se baya becbo una descrip-ción del mismo; y como en la exposición del caso que se nos ba presentado no aparece descripción alguna que pueda iden-tificar los libros que la parte apelante quiere que. reclame-mos originales, no podemos ordenar su remisión a este Tribunal Supremo y, por tanto, su petición en ese sentido debe ser desestimada.
Esta resolución, por supuesto, no impide el que pueda solicitarse la devolución de la exposición del caso a la Corte inferior para' que sea enmendada de acuerdo con la ley y entonces obtener la remisión de los libros.

Denegada la moción sin perjuicio de ulterior derecho que pueda asistir a la demandada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutcbison.
El Juez Asociado Sr. Franco Soto no tomó parte en la resolución de este caso.